ORDER
PER CURIAM.
Walmar Investment Company (Walmar) appeals from the trial court’s judgment denying Walmar’s petition for writ of mandamus attempting to compel the City of O’Fallon1 (O’Fallon) to approve Walmar’s proposed site plan absent three conditions imposed by O’Fallon.2
We have reviewed the briefs of the parties, the legal file, and the record on appeal and find the claims of error to be without merit. No error of law appears. An extended opinion reciting the detailed facts and restating the principles of law would have no precedential value. Judgment affirmed in accordance with Rule 84.16(b).
The parties have been furnished with a memorandum, for their information only, setting forth the reasons for the order affirming the judgment pursuant to Rule 84.16(b).

. Respondents are all the individual members of the Planning and Zoning Commission for the City of O’Fallon in their official capacities, as well as the City of O'Fallon. We will refer to them collectively as O’Fallon.


. O'Fallon’s motion to dismiss is herein denied.